COX, Judge
(concurring):
I write only to make an observation. Frequently, we see cases such as this case, where the error alleged involves an administrative error in the post-trial review. It seems to me that these errors are easily correctable at the time of initial review by the Courts of Military Review, either by immediately remanding the case to the convening authority to have him re-do it correctly or by taking affirmative action at the Court of Military Review to correct the error. All this Court is doing by remanding the case is correcting an administrative error. Perhaps the dissent is right and nothing good will happen for appellant as a result of the remand, but one thing is certain: the record will be complete and the rules will be followed.
I would urge counsel and the courts below to reflect upon the procedural aspects of raising this type of error on appeal to this Court. How should it be done, and why should it be done? Presently, the errors are raised before this Court alleging ineffective assistance of counsel or lack of complete review. But, they are being raised on direct review of the record.
Please permit me to suggest a different tack. When appellate defense counsel (or government counsel) discovers that there is an administrative error in the post-trial review, then the aggrieved party should make a motion to correct the error. The party should also specify the relief being sought and the reason for the relief. Normally, the party seeking relief must also allege and show that the request is meritorious. The court confronted with the motion could then rule upon it. The question then presented for further appeal would be whether the court below erred in its treatment of the motion for appropriate relief, and we could apply a harmless-error analysis to the issue because we would know that the question had been raised and resolved by the court below.
In my judgment, these errors in a post-trial recommendation should ordinarily be fixed by the convening authority. It is his or her responsibility to send up a complete and accurate record. However, I recognize that often the error is so de minimis that it is unnecessary to remand the case to correct the error. In those cases, the record can be corrected by the Court of Military Review exercising its extraordinary powers found in Article 66, Uniform Code of Military Justice, 10 USC § 866. Regardless of how it is handled below, we will know not only that we have a correct and complete record, but also that appellant has been given fair consideration of his or her case by the convening authority as well as the Court of Military Review.